Citation Nr: 0925014	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder, 
to include as due to the Veteran's service-connected 
disabilities. 

2. Entitlement to service connection for a left hip disorder, 
to include as due to the Veteran's service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active duty from February 1987 to April 1987 
and again from May 1988 to July 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefits sought on 
appeal. The Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) in March 
2008. A transcript of that hearing is of record and 
associated with the claims folder. 

The case was remanded in July 2008 for further development. 

The issue of service connection for a left hip disorder, to 
include as due to the Veteran's service-connected disability 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is no competent medical evidence showing that the 
Veteran has a low back disorder as a result of service.

2. A low back disorder was not caused or aggravated by a 
service-connected disability. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor is it due to or aggravated by a service-
connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a Veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a Veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the Veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in May 2004 and March 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in May 2006. Further, 
since the preponderance of the evidence is against the claim, 
any question as to the appropriate disability rating and 
effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical evidence, service personnel 
evidence, private treatment evidence and VA medical records. 
The Veteran was also given the opportunity to submit any 
additional records that he may have. There are no known 
additional records or information to obtain. 

The Veteran has also been afforded a VA medical examination 
towards development of the claim decided. McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

There are no known additional records or information to 
obtain, and the Veteran testified before a VLJ at a Travel 
Board hearing in March 2008. The Board finds that the record 
as it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with his claim.


Service Connection 

The Veteran claims that service connection is warranted for a 
low back disorder. He maintains that while in service, he 
injured his left knee and as a result, he has an altered gait 
which caused a low back disorder. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for a low back disorder 
because his low back disorder is not due to an event in 
service nor is it due to or aggravated by a service-connected 
disability. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice- connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 38 C.F.R. § 3.310(b).

Service medical evidence shows that the Veteran injured his 
left knee during active service. In February 1989, the 
Veteran made complaints of low back pain. The examiner 
indicated that the Veteran's low back exhibited decreased 
range of motion and that he had left lower lumbar muscle 
spasm, probably secondary to compensation for his left knee 
injury and rehabilitation. He was seen throughout that month 
and instructed to use hot packs and hot soaks for his low 
back discomfort. 

In June 1989, the Veteran complained of low back pain again, 
and it was thought to be possibly due to food poisoning. It 
was later determined to be chronic somatic dysfunction of L3-
4, aggravated by excessive bending and lifting. He was 
instructed to engage in heat therapy throughout the month and 
near the end of the month, it was described as progressively 
resolving. 

After service, the Veteran was seen in March 2004, with left 
knee pain causing low back pain. He was treated with anti-
inflammatory drugs and received a shot of Toradol for pain. 

In August 2004, the Veteran underwent VA examination. The 
examiner was asked to determine if the Veteran's spine 
condition was secondary to his service-connected left knee 
condition. The examiner stated that the Veteran's right 
"back pain" in the form of a stretch injury of the cluneal 
nerves on the right posterior iliac crest plus muscles were 
more likely than not directly the result of longstanding left 
knee pain, multiple left knee surgeries, and favoring the 
left knee over long periods of time. The examiner stated that 
the Veteran cocked his right hip and allowed his left knee to 
flex and sag, taking the weight off of the left side and 
pitting it on the right side while tilting and stretching 
outward, pulling muscles, ligaments, the iliotibial tract, 
and the cluneal nerves, all to a full stretched position and 
irritating them chronically. 

In April 2005, the Veteran underwent another VA examination. 
The examiner opined that the condition affecting the left 
knee was less likely than not causing the pain in the 
Veteran's low back. 

From 2004 to 2006, the Veteran was treated on an outpatient 
treatment basis by VA for low back pain. He received shots of 
Toradol and was prescribed anti-inflammatory drugs. In May 
2006, he underwent a magnetic resonance imaging (MRI). He was 
found to have no foraminal or central canal stenosis 
appreciated with a normal narrow signal throughout. His MRI 
was described as essentially normal. In April 2007, he 
continued to be prescribed Naproxen, had another shot of 
Toradol, and was told to continue to use his TENS unit. No 
diagnosis related to his low back was provided. 

In February 2008, a statement from J.E.J, the Veteran's 
private chiropractor was received by VA. He indicated, in 
pertinent part, that the Veteran had a continuing medical 
situation caused by constant pain of the left knee which 
caused him to favor his right leg. The chiropractor indicated 
that this caused acute stress in the ESI joint which caused 
lumbago. 

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned VLJ. He related that he was 
service-connected for his left knee and his right hip, 
secondary to his left knee. He stated that he had low back 
pain after his left knee was reconstructed in 1988. He stated 
that he could not sit or stand for long periods of time and 
believed that this was all due to his service-connected left 
knee condition. He also testified that he underwent treatment 
from a private chiropractor at VA expense for his low back 
disorder. 

Pursuant to the Board's July 2008 remand, the Veteran 
underwent a VA examination in December 2008. He related pain 
in the lumbar spine that radiated to the right leg. He 
related that this was secondary to overcompensating for his 
service-connected left knee disability. X-rays of the lumbar 
spine showed no fracture, dislocation, or bony destructive 
lesion. There was no evidence of anterior or retrolisthesis. 
There was mild disc space narrowing at L5-S1. The examiner's 
opinion was that it was less likely than not that the 
Veteran's back disorder was related to his service-connected 
left knee disability. The examiner believed that the 
Veteran's mild disc disease at L5-S1 was probably age-related 
rather than from an abnormal gait secondary to his knee. 

After a thorough review of the record, all of the evidence of 
record shows that the Veteran does not have a low back 
disorder on a direct basis or secondary to a service-
connected disability. Although the Veteran made complaints in 
service of low back pain, there are no findings, treatment, 
or diagnosis in service related to a chronic low back 
disorder. The Veteran was treated for back pain on one 
occasion due to possible overcompensating for left knee 
injury and rehabilitation and on another occasion, for 
possible food poisoning. After service, the Veteran was 
treated on a continuous basis for low back pain which has 
been related to, on at least a few occasions, his left knee 
condition and altered gait. However, the Board notes that 
pain does not, by itself, without a diagnosed or identifiable 
underlying malady or condition, constitute a disability for 
which service connection may be granted. See also Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001). The 
Veteran's back complaints in service and for the most part 
thereafter, have all been for pain, and no disability, per 
se, has been diagnosed. On only one occasion has the Veteran 
been diagnosed with a low back disability. That was during VA 
examination in December 2008. At that time, the examiner did 
diagnose the Veteran with mild degenerative disc disease, 
which the examiner attributed to age, and not to service or 
to any service-connected disability. The only evidence of 
record attributing the Veteran's low back diagnosed disorder 
to service or to a service-connected disability is the 
Veteran's own allegations of such. The Veteran's statements 
do not constitute competent medical evidence. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).  The Veteran has not shown, 
nor claimed, that he possesses the medical expertise that is 
required to render a competent opinion as to actual diagnoses 
and/or medical causation. Grottveitt v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinksi, 2 Vet. App. 492 (1992). 

Since the Veteran's only diagnosed disability of the low back 
has been opined as age-related and not due to service or to 
the Veteran's service-connected disabilities, service 
connection for a low back disorder on a direct basis or due 
to a service-connected disability is not warranted. 


ORDER

Service connection for a low back disorder, on a direct basis 
or due to a service-connected disability, is denied. 


REMAND

There is additional development necessary prior to final 
adjudication of the remaining issue on appeal. 

The Veteran claims service connection for a left hip 
disorder, secondary to a service-connected disability. The 
Veteran underwent a VA examination in December 2008, 
requesting an opinion be provided to indicate whether he had 
a left hip disorder that was caused or aggravated by a 
service-connected disability. The examiner diagnosed 
trochanteric bursitis of the left hip. However, the examiner 
also indicated that there was no left hip disability. As a 
result, it is less likely as not related to the left knee 
problem. There is confusion in this regard. Bursitis is a 
ratable disability under Diagnostic Code, 5019, 38 C.F.R. 
§ 4.71a. The RO/AMC should send this case to the December 
2008 examiner and ask that he clarify whether the Veteran has 
a disability that is attributable to a service-connected 
disability or if he does not have a left hip disability at 
all. The provisions of 38 C.F.R.§ 4.2 indicate, if the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes. 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his left hip 
disorder on appeal that is not evidenced 
by the current record. The Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC should return the claims file to 
the December 2008 VA examiner. If he is 
unable o review the claims file, the 
Veteran should be provided another VA 
comprehensive orthopedic examination, 
including any necessary radiographic or 
other studies, to be conducted by a 
qualified physician. The following 
considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of the examination.

b. The examiner must express an 
opinion as to whether the Veteran 
has a current left hip disorder, to 
include bursitis. With respect to 
any diagnosed disorder, the examiner 
should render an opinion as to 
whether the diagnosed disorder is 
related to an event in service or if 
it is due to, or aggravated by a 
service-connected disability (left 
knee or right hip). The examiner 
must state the medical basis for any 
opinion expressed. If the examiner 
is unable to state an opinion 
without a resort to speculation, he 
or she should so state. 

c. Any other necessary examinations 
must be conducted, if deemed 
necessary by the examiner or by the 
RO/AMC.

3. Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for a left hip disorder on a 
direct basis or due to a service-
connected disability. The RO/AMC must 
ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination report does not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2, above. If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative, should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, to include the laws and 
regulations on service connection, direct 
and secondary. They should be given an 
opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


